  Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 1 of 13 PageID #:4673




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

IQL-RIGGIG, LLC D/B/A IQ LOGIC              )
and GOT DOCS, LLC,                          )   No. 19 CV 6155
                                            )
                           Plaintiffs,      )
                                            )
       v.                                   )   Magistrate Judge Young B. Kim
                                            )
KINGSBRIDGE TECHNOLOGIES,                   )
KINGSBRIDGE HOLDINGS, LLC,                  )
FRANK MENDICINA, and AMF6                   )
SOLUTIONS LLC,                              )
                                            )   March 29, 2021
                           Defendants.      )

                    MEMORANDUM OPINION and ORDER

      Before the court is Defendant Kingsbridge Holdings, LLC’s (“Kingsbridge”)

motion to compel Respondent Meilinger Consulting’s (“Meilinger”) compliance with a

subpoena. For the following reasons, Kingsbridge’s motion is denied:

                                   Background

      Plaintiff IQL-RIGGIG, LLC, formerly known as Riveria MCS, LLC (“Riveria”),

and its principal owners, Edward Gibson and Tarang Gupta, filed this lawsuit on

behalf of Plaintiff Got Docs, LLC (“Got Docs”), alleging they are Got Docs’s majority

owners and managers. (R. 129, Pl.’s LR 56.1 Resp. ¶¶ 54, 56-57.) Kingsbridge

contests Riveria’s ownership interest in Got Docs based on Riveria’s 2017 tax returns

as well as other documents and communications. (R. 185, Kingsbridge’s Mem. at 3.)

Based on this view, on July 29, 2020, Kingsbridge filed a motion for summary

judgment with respect to Got Docs’s claims. (R. 103.) On September 4, 2020, Riveria
    Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 2 of 13 PageID #:4674




hired Meilinger, an accounting firm, to prepare and file Riveria’s second amended

2017 tax returns. (R. 185, Kingsbridge’s Mem. at 4.) Relying on the amended tax

returns, Riveria filed its opposition to the summary judgment motion on September

9, 2020. (Id. at 6.)

        On December 2, 2020, Kingsbridge served a subpoena on Meilinger seeking all

materials concerning Riveria and Got Docs. (Id.) Meilinger in response produced the

final second amended tax returns and related emails two weeks later. (Id.) However,

Meilinger partially or wholly redacted most of the emails it produced. (Id.) On

January 8, 2021, Meilinger provided Kingsbridge a privilege log and removed some

of the previous redactions from these emails. (Id. at 8). For information Meilinger

withheld, it asserts the attorney-client privilege, work-product immunity, and/or

Federal Rule of Civil Procedure 26(b)(4). (R. 189, Meilinger’s Opp. Br. 1 at 6-11.)

Meilinger categorizes the withheld information as follows: (1) emails between

Meilinger and Nelson Mullins Riley & Scarborough LLP (“Nelson Mullins”)―the law

firm representing Riveria, Gupta, and Gibson in this case; (2) emails between Nelson

Mullins attorneys about Kingsbridge’s counterclaim and summary judgment motion;

and (3) emails between Gupta, Gibson, and Nelson Mullins on the same issue. (Id. at

3.) Kingsbridge now seeks an order compelling Meilinger to produce the withheld

information.




1   Got Docs, Riveria, Gibson, and Gupta joined Meilinger in the opposition brief.

                                           2
  Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 3 of 13 PageID #:4675




                                       Analysis

         Kingsbridge moves to compel Meilinger to produce unredacted versions of the

emails produced in response to its subpoena, arguing that no privilege or immunity

shields the disclosure of such information. (R. 185, Kingsbridge’s Mem.) Meilinger

responds that such information is protected by the attorney-client privilege, the work-

product doctrine, and Rule 26(b)(4), as set forth in its privilege log.     The court

addresses in turn each privilege or immunity Meilinger asserts.

A.       Attorney-Client Privilege

         Kingsbridge   argues   that   Meilinger   improperly   withheld    responsive

information under the attorney-client privilege. (R. 185, Kingsbridge’s Mem. at 9.)

The attorney-client privilege protects a communication: (1) between a client and

attorney; (2) made in confidence; (3) for the purpose of obtaining legal advice. Judson

Atkinson Candies, Inc. v. Latini-Hohberger Dhimantec, 529 F.3d 371, 388 (7th Cir.

2008). The Seventh Circuit does not recognize an accountant-client privilege, Valero

v. United States, 569 F.3d 626, 630 (7th Cir. 2009), but has explained that material

an attorney sends to or receives from an accountant may qualify for protection under

the attorney-client privilege if the accountant acts as the attorney’s agent in

rendering legal advice. In re Grand Jury Proceedings, 220 F.3d 568, 571 (7th Cir.

2000).

         For the attorney-client privilege to attach to communications between an

attorney and an accounting service, the purpose of the communications must be to

seek and render legal advice, not accounting services.          Id.   An accountant’s




                                           3
  Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 4 of 13 PageID #:4676




preparation of tax returns qualifies as an accounting service, not a legal service. Id.

Likewise, documents used both to prepare tax returns and to advance a party’s

interests during litigation are not privileged. Id.; see also Valero, 569 F.3d at 630.

When assessing whether the attorney-client privilege applies to communications to

or from an accounting service, the Seventh Circuit has regarded the engagement

letter as the “most important piece of evidence.” Sandra T.E. v. S. Berwyn Sch. Dist.

100, 600 F.3d 612, 619 (7th Cir. 2010).

      In this case, the engagement letter between Meilinger and Nelson Mullins

states that Meilinger was retained to provide “tax preparation” for Riveria’s “2017

amended federal and CA partnership and income tax returns.” (R. 189-1, Meilinger’s

Opp. Br. Ex. A at 2.) Similarly, emails between Meilinger and Nelson Mullins show

that Meilinger’s work was limited to the preparation of tax returns. (R. 182, Emails

Between Nelson Mullins and Meilinger at 1-47.) Because tax preparation services

are accounting services, communications relating to those services are not protected

under the attorney-client privilege. See In re Grand Jury Proceedings, 220 F.3d at

571 (holding that documents used to prepare tax returns are not privileged, even if

used in litigation). Thus, the “most important piece of evidence” suggests that the

attorney-client privilege does not apply to the information Meilinger redacted.

Sandra T.E., 600 F.3d at 619. The court nonetheless addresses each category of

documents for which Meilinger asserts the attorney-client privilege to determine

whether the privilege in fact attaches.




                                          4
  Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 5 of 13 PageID #:4677




      For the emails between Meilinger and Nelson Mullins regarding this litigation,

(Meilinger_000001-000188,       Meilinger_000191,       Meilinger_000193-204,        and

Meilinger_000222-224), Kingsbridge argues that the attorney-client privilege does

not apply because they concern Meilinger’s preparation of tax returns, which

constitutes an accounting service, not a legal service. (R. 185, Kingsbridge’s Mem. at

9.) Kingsbridge is correct that the privilege attaches only when the purpose of a

communication is to obtain legal advice, rather than to obtain accounting services.

See In re Grand Jury Proceedings, 220 F.3d at 571. The burden is on Meilinger as

the party invoking the attorney-client privilege to establish that the privilege applies.

See Shaffer v. AMA, 662 F.3d 439, 446 (7th Cir. 2011). Meilinger asserts that the

subject correspondence “relat[es] to the defense of a counterclaim and summary

judgment motion that involves preparation of tax returns.” (R. 189, Meilinger’s Opp.

Br. at 3.) But Meilinger does not provide any evidence showing that the purpose of

its email correspondence with Nelson Mullins was to obtain legal advice rather than

accounting services. The attorney-client privilege therefore does not attach to the

emails between Meilinger and Nelson Mullins. See In re Grand Jury Proceedings,

220 F.3d at 571; Valero, 569 F.3d at 630.

      As to the emails between Nelson Mullins attorneys regarding work performed

by Meilinger, (Meilinger_000193-195), the attorney-client privilege does not attach.

The attorney-client privilege only applies to communications between a client and an

attorney, or the attorney’s agent.     Judson, 529 F.3d at 388; In re Grand Jury

Proceedings, 220 F.3d at 571. Communications between attorneys at the same firm




                                            5
  Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 6 of 13 PageID #:4678




may qualify for the attorney-client privilege only if they reflect privileged information

relating to communications to or from the client. Nedlog Co. v. ARA Servs., 131 F.R.D.

116, 118 (N.D. Ill. 1989).      Here, neither Meilinger nor Nelson Mullins has

demonstrated that the subject emails relate to privileged communications to or from

a client. In its privilege log, Meilinger asserts only that the correspondence was

“between plaintiffs’ attorneys regarding the subject litigation,” but Meilinger does not

establish that the correspondence includes any information to or from any of its

clients (Riveria, Gupta, or Gibson). (R. 181-3, Meilinger Priv. Log at 1.) In opposition

to the motion, Meilinger attempts to shift the focus away from whether the attorney-

client privilege applies in the first instance by focusing on whether it has waived the

privilege. (See R. 189, Meilinger’s Opp. Br. at 7 (contending that “the forwarding of

emails. . . does not destroy or waive the [attorney-client] privilege”).) But without

showing that the privilege applies, focusing on waiver amounts to putting the cart

before the horse. Accordingly, the attorney-client privilege does not protect emails

exchanged between Nelson Mullins attorneys regarding Meilinger’s services.

       With respect to the emails between Gupta, Gibson, and Nelson Mullins about

this litigation, (Meilinger_000207-208), Meilinger has established that the attorney-

client privilege attaches. Meilinger describes in its privilege log the subject emails as

emails “between attorney and client litigant” concerning “legal issue[s] in the subject

litigation.”   (R. 181-3, Meilinger Priv. Log at 1.)    Based on this representation,

Meilinger demonstrates that the subject communications were in fact transmitted

between Gupta and Gibson and their Nelson Mullins attorneys for purposes of




                                           6
  Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 7 of 13 PageID #:4679




seeking legal advice. Specifically, Meilinger asserts that the emails “concern[ed] the

defense of the counterclaim.” (R. 189, Meilinger’s Opp. Br. at 3.) Accordingly, emails

between Gupta, Gibson, and Nelson Mullins, (Meilinger_000207-208), qualify for

protection under the attorney-client privilege.

B.    Work-Product Doctrine

      Kingsbridge also argues that Meilinger improperly withheld responsive

documents under the work-product doctrine. (R. 185, Kingsbridge’s Mem. at 11-12.)

The work-product doctrine, as the Seventh Circuit has explained, “protects

documents prepared by an attorney or the attorney’s agent to analyze and prepare

the client’s case.”   United States v. Smith, 502 F.3d 680, 689 (7th Cir. 2007).

Therefore, the work-product doctrine protects “party, and not just attorney,

preparation.” Caremark, Inc. v. Affiliated Computer Servs., Inc., 195 F.R.D. 610, 616

(N.D. Ill. 2000.) The doctrine shields from disclosure two types of work: (1) an

attorney’s thought processes and mental impressions; and (2) an attorney’s fact-

finding investigation. Sandra T.E., 600 F.3d at 622. Accordingly, the work-product

doctrine “shelters the mental processes of the attorney” so she can “analyze and

prepare [her] client’s case.” United States v. Nobles, 422 U.S. 225, 238 (1975).

      Like the attorney-client privilege, the party asserting the work-product

doctrine bears the burden of showing that the disputed documents were prepared

because of the prospect of litigation. Binks Mfg. Co. v. Nat’l Presto Indus. Inc., 709

F.2d 1109, 1120 (7th Cir. 1983). The Seventh Circuit has yet to apply the work-

product doctrine to tax-related communications, but the First, Second, and Sixth




                                          7
  Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 8 of 13 PageID #:4680




Circuits have done so. The First Circuit declined to extend the work-product doctrine

to “tax accrual work papers” prepared by lawyers in a company’s tax department for

the purpose of calculating tax reserves for the company’s financial statement. See

United States v. Textron Inc. & Subsidiaries, 577 F.3d 21, 22 (1st Cir. 2009). In so

ruling, the First Circuit explained that the work-product doctrine applies to tax

documents prepared in anticipation of litigation but not to such documents prepared

in the “ordinary course of business” or to such documents that “would have been

created in essentially similar form irrespective of the litigation.” Id. at 30.

         By contrast, the Second Circuit applied the work-product doctrine to a tax

memorandum created by a tax firm that a company had retained when seeking legal

advice before restructuring. Schaeffler v. United States, 806 F.3d 34, 37 (2d Cir.

2015).    The tax memorandum “identified potential U.S. tax consequences of the

refinancing and restructuring, identified and analyzed possible IRS challenges to the

[company’s] tax treatment of the transactions, and discussed in detail the relevant

statutory provisions, U.S. Treasury regulations, judicial decisions and IRS rulings.”

Id. at 38. Accordingly, because the tax memorandum in Schaeffler discussed the

“attorney’s litigation strategies” and appraised the likelihood of success in litigation,

the Second Circuit concluded that this memorandum qualified for work-product

immunity from disclosure. Id. at 45.

         Similarly, the Sixth Circuit confirmed that the work-product doctrine attaches

to memoranda from a tax consulting firm to a company that includes “dense legal

analysis of current tax law, including arguments and counter-arguments in certain




                                            8
  Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 9 of 13 PageID #:4681




areas of law that the memoranda argue are unsettled.” United States v. Roxworthy,

457 F.3d 590, 594 (6th Cir. 2006). The tax firm’s memoranda expressed “detailed

legal analysis of the strengths and weaknesses of [the company’s] position” and

reflected “legal conclusions throughout.” Id. at 595. The court therefore afforded

work-product doctrine immunity to the subject memoranda.

      In arguing that the work-product doctrine does not protect the emails between

Meilinger and Nelson Mullins about this litigation, Kingsbridge initially argues that

the emails Meilinger prepared cannot reflect attorney work product.             (R. 185,

Kingsbridge’s Mem. at 11-12.) However, the work-product doctrine does not require

an attorney to author the communications, but rather also protects communications

prepared by an attorney’s agent. See Smith, 502 F.3d at 689; Caremark, 195 F.R.D.

at 616. Meilinger has established that the emails between Meilinger and Nelson

Mullins were exchanged in anticipation of litigation, as both parties agree that

Riveria hired Meilinger to prepare amended tax returns for purposes of litigating this

case. (R. 185, Kingsbridge’s Mem. at 6); (R. 189, Meilinger’s Opp. Br. at 8); see Binks,

709 F.2d at 1120.     Furthermore, for emails reflecting “opinion work product of

counsel” that “involved the thought process behind defending the Counterclaim and

the Motion for Summary Judgment,” (R. 181-3, Meilinger Priv. Log at 1); (R. 189,

Meilinger’s Opp. Br. at 3), such correspondence may also include legal analysis, legal

conclusions, or counsel’s litigation strategy of the type that the Second and Sixth

Circuits have concluded invoke protection under the work-product doctrine. See

Schaeffler, 806 F.3d at 45; Roxworthy, 457 F.3d at 594. At the court’s request,




                                           9
    Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 10 of 13 PageID #:4682




Meilinger submitted the emails exchanged between Meilinger and Nelson Mullins,

(Meilinger_000001-000188,            Meilinger_000191,             Meilinger_000193-204,

Meilinger_000222-224), to the court for in camera review. Having reviewed these

emails, the court finds that the work-product doctrine applies. 2

        Concerning the emails between Nelson Mullins attorneys about claims or

defenses litigated in this case, Kingsbridge argues that even if work-product

immunity protected them, Nelson Mullins waived such protection by forwarding the

emails to Meilinger. (R. 185, Kingsbridge’s Mem. at 12.) There is little doubt that,

at least in the first instance, the work-product doctrine applies to internal Nelson

Mullins emails about the pending litigation. Meilinger has established that the

subject emails were exchanged in anticipation of litigation, as the work-product

doctrine requires, because Meilinger represents in its privilege log that the “email

communication between plaintiffs’ attorneys regard[ed] the subject litigation.”

(R. 181-3, Meilinger Priv. Log at 1); see Binks, 709 F.2d at 1120.           Specifically,

Meilinger asserts in its opposition brief that the email correspondence between

Nelson Mullins attorneys related to “defending the Counterclaim and the Motion for

Summary Judgment,” which demonstrates that the communication was made in

anticipation of litigation. (R. 189, Meilinger’s Opp. Br. at 2.)

        Kingsbridge argues, however, that Nelson Mullins waived work-product

doctrine protection when it forwarded the emails between Nelson Mullins attorneys




2 Many of these emails do not appear to reflect any information that is relevant to
the issues in this case.

                                           10
 Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 11 of 13 PageID #:4683




to Meilinger. (R. 185, Kingsbridge’s Mem. at 12.) For support, Kingsbridge relies on

the Seventh Circuit’s decision in United States v. Frederick, 182 F.3d 496, 500 (7th

Cir. 1999).     In Frederick, the court found that “if the client transmitted the

information [to a tax preparer] so that it might be used on the tax return, such a

transmission destroys any expectation of confidentiality.” Id. Insofar as Nelson

Mullins forwarded information to be used in tax returns, Frederick instructs that any

expectation of confidentiality has been destroyed. Id. Such information must be

disclosed to Kingsbridge. But to the extent that the information sent pertains to

“opinion work product of counsel,” as the privilege log indicates for certain documents,

Frederick does not apply and Kingsbridge’s work-product waiver argument is

inapplicable.   At the court’s request, Meilinger submitted the emails exchanged

between Nelson Mullins attorneys, (Meilinger_000193-195), to the court for in camera

review. Having reviewed them, the court finds that the work-product doctrine applies

to all of these emails.

       For the emails between Gupta, Gibson, and Nelson Mullins about this

litigation, Kingsbridge again argues that the work-product doctrine cannot apply.

(R. 185, Kingsbridge’s Mem. at 12.) As an initial matter, Meilinger has established

that the emails were exchanged in anticipation of litigation, as the work-product

doctrine requires, because Meilinger’s privilege log shows that they discuss “the legal

issue in the subject litigation.” (R. 181-3, Meilinger Priv. Log at 1); see Binks, 709

F.2d at 1120. But unless an attorney or an attorney’s agent prepared the documents,

the work-product doctrine does not apply. Smith, 502 F.3d at 689 (noting that the




                                          11
 Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 12 of 13 PageID #:4684




work-product doctrine protects “documents prepared by an attorney or the attorney’s

agent to analyze and prepare the client’s case”). Based on Meilinger’s privilege log,

it appears that the only email between Gupta, Gibson, and Nelson Mullins was

authored by Gupta and directed to a Nelson Mullins attorney. (R. 181-3, Meilinger

Priv. Log at 1.) As such, a Nelson Mullins attorney or the attorney’s agent did not

prepare the communication, as required, but instead merely received the

communication. See Smith, 502 F.3d at 689. Accordingly, the work-product doctrine

does not protect the email from Gupta to Nelson Mullins. But, as explained above,

emails between Gupta, Gibson, and Nelson Mullins qualify for protection under the

attorney-client privilege, and the court does not find any evidence that such

protection was waived.

C.    Rule 26(b)(4)(D)

      Kingsbridge did not address Meilinger’s argument that Rule 26(b)(4)(D)

precludes disclosure of the subpoenaed information. Under Rule 26(b)(4)(D), “a party

may not, by interrogatories or deposition, discover facts known or opinions held by an

expert who has been retained or specially employed by another party in anticipation

of litigation.” Id. (emphasis added). This rule protects a party’s expert from having

to respond to discovery requests if the expert’s work product includes facts or opinions

developed in anticipation of litigation. White v. Electrolux N. Am., Inc., No. 13 CV

1617, 2014 WL 1365424, at *3 (N.D. Ill. April 7, 2014) (permitting plaintiff to depose

defendant’s expert where defendant did not prove that Rule 26(b)(4)(D) applied to the

expert’s report). The Seventh Circuit has noted that Rule 26(b)(4)(D) is “simply an




                                          12
 Case: 1:19-cv-06155 Document #: 227 Filed: 03/29/21 Page 13 of 13 PageID #:4685




application of the work product rule,” because the Rule extends work-product

protection to an expert’s facts or opinions sought through interrogatories or

deposition. Appleton Papers v. EPA, 702 F.3d 1018, 1024 (7th Cir. 2012). As with the

work-product doctrine, the party invoking Rule 26(b)(4)(D) bears the burden of

establishing that the expert was retained or specially employed in anticipation of

litigation. Id. Here, this rule is not applicable at this time because Kingsbridge

subpoenaed the materials and did not serve interrogatories on Got Docs, or subpoena

Meilinger for a deposition.

                                   Conclusion

      For the foregoing reasons, the motion is denied.

                                             ENTER:


                                             ____________________________________
                                             Young B. Kim
                                             United States Magistrate Judge




                                        13
